Citation Nr: 0823380	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November of 1954 to 
October of 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge 
sitting in Portland, Oregon.  A copy of the transcript is in 
the record.  

The Board remanded this matter for further development in 
July 2007.  This case is now returned to the Board for 
further consideration.

The veteran is noted to have submitted additional evidence 
dated in November 2007 that was not considered by the RO in 
its most recent supplemental statement of the case of 
February 2008.  The veteran through a June 2008 informal 
hearing presentation waived review of the additional evidence 
by the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
the veteran had a congenital back disorder, characterized as 
spina bifida, that preexisted his entry into active service.

2.  The contains clear and unmistakable evidence that the 
veteran's congenital back disorder, characterized as spina 
bifida, was not aggravated during active service.

3.  There is no evidence of arthritis of the back having 
manifested during service or within one year of discharge


CONCLUSIONS OF LAW

1.  The veteran's spina bifida clearly and unmistakably 
existed prior to his entry into military service, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.306(b) (2007).

2.  A back condition to include spina bifida, was neither 
caused, nor aggravated by service, nor was arthritis 
manifested within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007), 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

In the present case, the veteran's claim on appeal was 
received in August 2004 and the VA's duty to notify was 
satisfied prior to the initial May 2005 AOJ decision by way 
of a letter(s) sent to the appellant in October 2004.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties.  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.  

Additional letters were sent in December 2004, September 2007 
and December 2007.  The duty to assist letters, specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The claim 
was readjudicated and a supplemental statement of the case 
was issued on February 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran was given the opportunity testify at a Travel 
Board hearing held in January 2007.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination of January 2008 included a claims file review and 
examination of the veteran. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the September 2007 letter.

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service. VAOPGCPREC 82-90.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Review of the service medical records shows that on entrance 
examination in November 1954, the veteran's back was 
reportedly normal and there were no defects in the summary of 
defects.  He began having back complaints in June 1955 with a 
mild right convex torso scoliosis of the lower lumbar spine 
noted for which he was referred to an orthopedic clinic.  X-
ray from the same month showed mild right convex dorsa 
scoliosis lower lumbar spine, otherwise negative.  In August 
1955, an orthopedic clinic noted low back pain with deformity 
at L5 and was placed on a L2 profile.  Another August 1955 
note reflects that his L2 profile was permanent.  In 
September 1955 he complained of back trouble for which he was 
going to the orthopedic clinic, with a mild right convex 
dorso scoliosis of the lower lumbar spine noted.  

A September 1955 orthopedic record noted low back pain after 
exercise of 5-6 years duration but worse the past few months.  
There was no radiation and a slight scoliosis to the left in 
the lumbar area was noted on physical examination.  He did 
have good range of motion and he was negative for 
neurological findings.  X-ray study showed spina bifida and 
sacroilization of L5 and compensatory scoliosis.  Other 
records from around September 1955 noted that the veteran had 
low back pain of 5 years duration and was diagnosed with 
spina bifida and sacralization of L5 with scoliosis.  He was 
noted to have been treated with a L2 profile, bedrest, 
exercise and heat, which did not help so treatment was 
stopped.  He still complained of back trouble and was to be 
given a new evaluation for a provisional diagnosis of spina 
bifida, sacroilization of L5, scoliosis and the subsequent 
consultation report noted again a history of intermittent low 
back pain for 5-6 years but with no history of actual trauma.  
He did report having sprained his back on occasion when 
lifting heavy objects.  There was no leg pain but some 
numbness over the left thigh.  There was no scoliosis, 
straight leg raise was negative, motor was good and reflexes 
were okay.  He did have slight decrease to pinprick.  X-ray 
showed spina bifida at L5, sacroilization of the left 
transverse process of L4 and early apophysitis.  The 
impression was as above.  He continued to be treated with 
heat, bedrest, ASA and with L2 profile.  In November 1955 
findings and history similar to that shown in September 1955 
were reported, again with the veteran saying that he had 
intermittent low back pain for 5-6 years with no history of 
real trauma but of having occasionally sprained his back 
lifting heavy objects.  Physical examination revealed no leg 
pain, some numbness over the left thigh but no scoliosis this 
time, negative straight leg raise, motor was good, reflexes 
were okay and X-ray showed spina bifida at L5.  His treatment 
continued to be the same as shown earlier and he was noted to 
be on a permanent L2 profile.  He was noted to definitely 
have back pathology but his degree of incapacitation should 
be handled with a L2 profile change.   His August 1956 
separation examination reported a finding of thoracic spine, 
slight kyphosis, with no other defects.  

A June 1975 private doctor's note revealed findings of 
chronic lumbo sacral instability with recurrent neurofascial 
strain and chronic weakness and disability of the low back 
rendering him unable to work.  This doctor had seen the 
veteran at intervals since 1962 with the same complaints 
regarding chronic recurrent pain and disability, muscular 
weakness of the lumbosacral portion of the spine.  

The veteran underwent a VA examination in October 1975 for 
nonservice-connected pension.  Among his complaints were for 
a low back disability with service records noted to show some 
low back pain in 1955 in the service with him stating at that 
time that he had low back pain for 5 or 6 years and X-rays at 
the time showing spina bifida.  Since then there has been a 
gradual increase in disability.  He reported constant low 
back pain which is greatly aggravated at times but he cannot 
name the cause of the aggravation.  A list of doctors who 
treated him since 1940 was noted to accompany his record.  He 
was noted to have been told in 1964 that he had rheumatoid 
arthritis and that this was the cause of his back pain.  He 
was noted to have had involvement in all of his joints at one 
time or another.  Physical examination of his back revealed 
some moderate guarding on sitting and standing.  He was noted 
to have moderate kyphosis of the upper thoracic spine and 
some tenderness and moderate spasm of the low back.  He had 
some limitation of motion recorded particularly on extension, 
lateral bending and rotation in both directions, and straight 
leg raising was positive at 70 degrees.  The diagnosis was 
transitional L5 vertebra with pseudosacralization on the 
left, fusion of neural arch of L5 and spinal bifida in S1.  
Also diagnosed was rheumatoid arthritis by history with 
normal laboratory examination and X-ray findings.

X-rays from October 1975 revealed a short scoliosis of the 
lower lumbar spine, convexity to the left and of the upper 
lumbar spine to the right.  L5 was a transitional vertebra 
with psuedosacralization on the left.  There is nearly a 
complete fusion of the neural arch of L5 and a spinal bifida 
in S1.  There was no spondylolisthesis.  The sacroiliac 
joints were normal.  There was no evidence of degenerative 
disc disease.  

A June 1976 letter from a private doctor stated that he first 
saw the veteran in 1963 at which time he was suffering from a 
severe muscle disability of the lumbar spine.  Examination at 
that time showed some spondylitis in L3-4 region with early 
ankylosis in the mid thoracic spine.  He stated that he had 
been having problems with his back for several years and they 
seemed to be increasing in severity.  Following the visit in 
1963, this doctor treated him at intervals for an apparently 
chronic muscular instability of the low back.  This condition 
was noted to have continued to deteriorate with increasing 
disability and instability.  The doctor considered the 
veteran to be disabled from a chronic unstable lumbar 
dysfunction with no real chance for improvement seen from 
this doctor's standpoint.  

The veteran underwent a VA examination in July 1977.  The 
veteran complained of low back pain constantly, along with 
multiple joint complaints.  He was noted to have a long 
history of psoriasis with multiple joint complaints including 
chronic pain in his back.  He reported spasms in his back at 
least twice a year.  He also reported a history of rheumatic 
fever and polio as a child.  He reported a 20 year history of 
diffuse thoraco-lumbar pain which initially began when he 
fell while carrying a rifle in the Army in 1955.  He reported 
being hospitalized at the time and since then has had 
progressively increasing disability from pain in the thoracic 
and lumbar spine region.  Physical examination revealed his 
gait to be short with shuffling and mild lurching from side 
to side.  His spine showed no scoliosis, lordosis or 
kyphosis.  There was no paravertebral muscle spasm.  He did 
localize diffuse midline tenderness.  He was restricted in 
motion, able to forward bend with extreme difficulty only to 
the knee level and very restricted in lateral bending.  
Examination of the lower extremities was negative for any 
evidence of weakness, atrophy or neurological problems, 
except that on testing the muscles of dorsiflexion for the 
toes and ankles were shown to be weakened.  He was able to 
heel and toe walk.  He showed no pain on stressing of the 
sacroiliac joints.  The diagnoses included arthritis likely 
related to psoriasis, hands, chronic pain and mid-spine 
lordosis.  No etiology opinion was given.  

X-rays from June 1977 revealed moderate thinning of the 4th 
lumbar disc with spina bifida occulta at the level of L5 and 
S1.  He should be returned for repeat X-rays to properly 
evaluate this.  The sacroiliac joints incidentally appeared 
normal and there was no evidence to indicate ankylosing 
spondylitis.  X-rays taken a few days later in June 1977 
showed dorsal spine findings of a mild scoliosis and evidence 
of degenerative arthritic change of mild to moderate degree.  
No destructive process could be seen.  The lumbar X-rays from 
later in June 1977 were inconclusive except that no defect 
could be seen in the interpedicularis.  X-rays from July 1977 
revealed no change in the lumbar spine since the examination 
of October 1975.  The congenital anomalies at the lumbosacral 
level were again noted.  There was no recent nor old 
fracture.  

An August 1979 VA medical certificate indicated that the 
veteran has low back problems with loss of stability and 
strength in the low back with an inability to loosen the back 
muscles and clinical findings included low back disability, 
somatic dysfunction lumbar spine and lumbar sacral strain off 
and on since 1963.  The diagnoses were acute and chronic 
lumbosacral instability and dysfunction, spinal arthritis.  

An August 1979 letter from a private doctor noted the veteran 
to have multiple joint complaints and review of an X-ray of 
the sacroiliac join showed an asymmetric transverse process 
at L5 suggesting the possibility of disc disease with 
narrowing at L4-5.  The rest of the letter addressed other 
joints besides the back.  This doctor gave an opinion of 
psoriatic arthritis based on physical and X-ray evidence.  
This same doctor wrote a letter in September 1979 that 
focused on the psoriatic arthritis suggesting it mainly 
affected his hands and feet.  

VA records from 1974 to 1980 mostly document treatment for 
psoriatic arthritis with multiple somatic complaints but 
include lumbar spine complaints.  A June 1977 record noted a 
25 year history of back pain with multiple hospitalizations 
and braces.  A January 1978 record noted the veteran to 
report feeling as though his back were being cut in half.  A 
June 1979 record noted arthritic pain in the back but he was 
hard to evaluate.  An August 1979 hospital admission for 
evaluation of refractory back pain with history of 
inflammatory arthritis in 1972 involving multiple joints 
other than the back.  He was noted on examination to have a 
rigid spine without flexion at the lumbosacral joint.  X-rays 
showed transitional lumbosacral spine with 2 narrow disc 
spaces at the lower 2 levels and scoliosis with concavity at 
the right in the lumbar area.  Lab tests including urinalysis 
and blood tests were all normal.  X-rays of the dorsal spine 
from June 1979 showed wedging of the upper dorsal vertebra at 
D4-5 and some degenerative changes.  His hospital course was 
unremarkable and he was assessed with definite degenerative 
psoriatic arthritis of the spine and multiple joints 
associated with psoriasis and that this combined with some 
disc disease made him unable to work.   

A May 1980 record stated that the veteran was disabled by 
chronic degenerative joint disease of the low back, and noted 
that there was wedging at D4-5 and disc problems at 
lumbosacral spine with an impression of disc disease lumbar 
spine along with psoriatic arthritis.  A July 1980 record 
suggested that the veteran has a psoriatic arthritis 
superimposed on disc disease contributing to an inability to 
stand or sit for more than a brief time.  He was also noted 
to have a loss of lordosis and restricted flexion.  An August 
1980 note noted the veteran to have degenerative disc disease 
for many years with physical examination not referencing the 
back.  He was assessed with degenerative arthritis multiple 
joints.  

An April 1981 letter from the same private doctor who drafted 
the August 1979 letter states that this doctor originally 
diagnosed the veteran with psoriatic arthritis in August 1979 
and at that time did not think this veteran was malingering.  
On reexamination in April 1981 he presented with complaints 
of pain in multiple joints including his back, but with 
examination focusing on other areas besides the back 
including findings of psoriasis and joint problems with the 
hands and feet.  He noted that examiners from a recent VA 
examination apparently agreed with the diagnosis of psoriatic 
and degenerative arthritis of multiple joints.  This doctor 
again diagnosed psoriatic arthritis with involvement of 
multiple joints.  

Private medical records from the 1990's to 2003 revealed the 
following.  A February 1998 X-ray of the thoracic spine 
diagnosed dextroscoliosis centered at T-5 with associated 
degenerative disc disease and poor visualization of T-4 left 
pedicle.  A February 1999 record noted a diagnosis of 
degenerative joint disease of the spine.  X-rays from March 
2000 of the thoracic and lumbar spine revealed findings of 
scoliosis and degenerative changes of the thoracic spine 
along with findings of loss of disc height T8 through T10, 
with an impression of mild loss of height at T8 through T10 
which may be chronic likely associated with osteopenia.  
Regarding the lumbar spine the March 2000 X-ray gave an 
impression of lumbar degenerative disc disease post op and/or 
congenital anomalies of the posterior elements at L4 and L5.  

A July 2000 magnetic resonance imaging (MRI) noted a clinical 
history of low back pain radiating into both lower 
extremities and history of polio.  The impression was 
congenitally shortened pedicles, mild circumferential disc 
bulges, degenerative changes are causing moderate stenosis to 
the left neural foramen at L2/L3 and mild central spinal 
stenosis at L2/3 and L3/4.  A bone scan from the same month 
revealed degenerative changes/osteophytes and/or compression 
of the lumbar spine probably falsely elevating the BMD 
levels.  

An August 2003 private medical record noted the veteran to 
take Darvocet and Cyclobenzaprine 3 times a day for chronic 
back pain and spasm.  He said he has spinal stenosis and was 
hospitalized multiple times for back pain.  He had a history 
of chronic back pain with MRI of July 2000 showing L1-2 mild 
circumferential disc bulge, mild disc bulge of L2-3 with 
moderate stenosis of the left neural foramen, mild central 
stenosis of L3-4 with mild disc bulge, mild cirrhosis and 
mild central spinal stenosis, and mild central spinal 
stenosis and L4-5 with mild circumferential disc bulge.  
Objective examination revealed his back to be nontender to 
percussion and the assessment was history of chronic back 
pain.  The treating doctor was uncomfortable prescribing 
chronic narcotics given this veteran's only mild MRI 
findings.  The rest of the discussion centered around the 
doctor's concern about prescribing medications.  

The veteran in a January 2004 statement claimed that he had 
polio and that information about the polio was with people 
who were deceased.  He did indicate that he was paralyzed 
from the waist down.  He reported that problems with his back 
were worsened by the military activities including constant 
exercise.  He also submitted an article discussing the nature 
of spina bifida, and which describes the condition as 
congenital in nature.  

In October 2004, the veteran submitted an article that 
discusses multiple musculoskeletal problems that are possible 
residuals of polio, including scoliosis, osteoarthritis, 
lumbar stenosis, compression neuropathies.  

A July 2006 response from the Social Security Administration 
"The CAVES" to a request for records confirms that the 
veteran's Social Security file had been destroyed.  

In a January 2007 Travel Board hearing the veteran testified 
that prior to service his back was never X-rayed, but he did 
receive some chiropractic treatment before service.  He did 
not see a regular doctor for his back until after service in 
the 1960s.  He reported that he began having problems with 
his back in service during basic training and reported that 
it hurt doing physical training and that he could not touch 
his toes and an instructor tried to force him to do so by 
pushing on his back.  He reported having back pain dating 
back to childhood and that he could never touch his toes.  He 
indicated that he did not seek medical treatment for back 
complaints during his first 8 weeks of basic training for 
fear of reprisals.  He confirmed that his military 
occupational specialty was infantry and that while he was put 
on profile for his back, he did not have limited duty and had 
to drive a large truck and unload supplies such as laundry 
from it.  He did indicate that he did not treat his back for 
roughly 20 years after service.  He confirmed currently 
having no private doctor for his back, but used a VA doctor.  
He took 3-4 Vicodin daily for pain and Flexeril for muscle 
spasm.  He sometimes used a back brace.  

A November 2007 letter from the veteran's private doctor 
indicated that the veteran was seen by this doctor in October 
2007 with concern about his chronic back pain and its 
connection to spina bifida occulta documented on X-ray on 
March 9, 2000.  His back pain has been connected to service 
work in the military.  Having the spina bifida occulta 
predisposes him to back injuries related to heavy lifting and 
twisting due to the resulting change in the skeletal anatomy.  
It was this doctor's opinion that the aggravation of his 
injuries was predisposed by spina bifida occulta and 
contributed to his injuries.  On physical examination there 
was severely decreased range of motion of his lumbar spine 
with mild tenderness to palpation of the left paravertebral 
musculature with increased tonicity.

The report of a January 2008 VA examination noted the veteran 
to be 72 years old and who served in the military from 1954 
to 1956.  He was noted to have went on to work as a 
management person at a mill but stopped working in 1975 
because of back problems and eventually went on Social 
Security disability because of back problems.  The history 
was obtained from interview and examination of the veteran as 
well as review of the claims file and service medical 
records.  He was noted to have been denied for a back 
disorder in December 1956 (prior to receipt of complete 
service medical records) with the basis for the denial being 
that there are no records of the veteran having suffered any 
injury or disease during service with the presence of a 
congenital disability noted at discharge being no basis for 
granting service-connection absent any aggravating factor.  
The examiner noted that this had been on appeal for the 
following reasons.  First that the service medical records do 
document treatment for his back in services and that the 
diagnosis of spina bifida was not properly addressed.  

The examiner noted that on review of the claims file 
including service treatment records, and hearing testimony, 
and the Board's remand the veteran has consistently stated 
that he had a chronic back pain prior to entering the 
service.  His service treatnent record of November 7, 1955 
mentioned back pain intermittent for the last 5 or 6 years.  
In this current examination's interview he stated that he had 
chronic pain in his back throughout high school and could not 
play sports involving running and jumping.  He stated that 
his back bothered him from the very beginning of basic 
training and could not tolerate the activities he needed to 
do.  He stated that he was eventually put on a low back 
profile and his service treatment records did document this.  
His service treatment records included an August 1955 entry 
of low back pain with deformity at L5 and X-rays of 1955 
showed spina bifida at L5 with sacralization of the L5 
transverse process.  The veteran stated that when he left the 
service his back did improve with time to the level where he 
could find a job that did not involve manual labor and he 
could tolerate doing it.  His job was working at a mill doing 
mostly management work.  Throughout that time he did not have 
major access to doctors in his town but had some treatment 
with chiropractors and also self medicated with over the 
counter medications and alcohol.  He never had surgery on his 
back but eventually had treatment with steroid injections and 
pain medication.  

Currently he had pain across the low back on a daily basis 
between a level of 6-7 when he takes Methadone, Vicodin and 
Flexeril and it flares a couple of times to a 10.  It flares 
whenever he does any twisting, sneezing or coughing.  The 
pain sometimes goes into his legs mostly down the right leg 
and with numbness into the right foot  He also has loss of 
motion, loss of strength and loss of endurance across the low 
back.  He claimed he felt incapacitated at least 6 days over 
the past year.  He had limited ability to walk about a half 
block and used a cane.  He stated that he sometimes uses a 
back support along with the above mentioned medications that 
he takes for pain.  

Physical examination revealed him to walk with a slightly 
hunched forward gait.  He had difficulty walking on his toes.  
There was palpable muscle spasm but no focal tenderness on 
examination of the thoracolumbar spine.  Range of motion was 
limited to 50 degrees flexion, 10 degrees right and left 
lateral flexion and 20 degrees right and left rotation, with 
pain on motion.  He had generalized weakness of both lower 
extremities but no focal muscle deficit throughout the lower 
extremities' muscles.  He had normal sensation bilaterally.  
He had 1+ tendon reflexes throughout and negative straight 
leg raise.  

X-rays and other diagnostic tests dating back to the service 
treatment records were reviewed and recited and were noted to 
include a March 2000 X-ray showing degenerative disc disease 
at L4-5 with spina bifida occult and MRI of July 2000 showing 
congenitally shortened pedicles, mild circumferential disc 
bulges with degenerative changes causing moderate stenosis of 
the left neuro foramina at L2-3, mild central spinal stenosis 
at L2-3 and L3-4.  New X-rays of the lumbosacral spine were 
ordered on the day of this examination and gave an impression 
of disc space narrowing noted from L1 through L5, a small 
spina bifida occulta seen at L5 which also happens to be a 
transitional vertebra and moderate degenerative changes were 
present.  The diagnosis was degenerative joint disease of the 
lumbosacral spine with congenital spina bifida occult. 

The examiner gave an opinion that spina bifida is a 
congenital disorder.  This is not a condition that was caused 
by the veteran's service activity.  There was a documentation 
in his service treatment record that he was suffering from 
back pain while in the service and was placed on limited 
profile.  There was also clear documentation that he had 
chronic back pain prior to entering the service and could not 
tolerate activities such as running, jumping and sports.  
There was no convincing evidence that the aggravation of back 
symptoms while in the service were beyond the normal natural 
progression of his already chronic back pain and spina bifida 
occulta.  The examiner therefore concluded that it is less 
likely as not that his current condition was caused by his 
activities in the service or aggravated beyond their natural 
progression which already included significant limitations in 
his activity.  With repetitive activity he was likely to have 
flare-ups of worsening pain, stiffness, lack of endurance and 
strength.  

Turning to the merits of the claim, the Board finds that the 
evidence reflects that the veteran's current low back 
disability is due to spina bifida, which was noted during 
service, including in X-rays from 1955 but was not "noted" on 
the service entrance examination.  This evidence includes the 
findings and opinion from the VA examiner in the January 2008 
VA examination after review of the complete records and the 
claims file.  This examiner diagnosed degenerative joint 
disease of the lumbosacral spine with congenital spina bifida 
occult, and pointed out the congenital nature of the spina 
bifida which had been documented in the service treatment 
records.  The November 2007 letter from the veteran's private 
doctor likewise pointed out that the veteran's spina bifida 
predisposed the veteran's back to other injuries and back 
problems related to heavy lifting and twisting.  Other 
medical evidence of record confirms the congenital nature of 
the spina bifida shown to affect L5, including the 
sacralization of the L4 and L5 vertebra seen in X-rays from 
1955, with similar findings shown in subsequent X-rays, and 
MRI findings from July 2000 showing congenitally shortened 
pedicles.  

Because these congenital findings including spina bifida were 
not "noted" at the time of the November 1954 service entrance 
examination, the veteran is entitled to the presumption of 
soundness for this condition.  38 U.S.C.A. § 1111.  The 
congenital abnormalities shown by the evidence to be spina 
bifida, by its nature is shown to preexist service, and for 
these reasons, the Board finds that the presumption of 
soundness condition of the spine is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
veteran's congenital spina bifida condition pre-existed 
service.  Wagner, supra.

While spina bifida is a congenital defect, not a disease, and 
therefore cannot be service-connected per se, a superimposed 
injury may occur in service, warranting service connection 
for the resulting additional permanent disability.  Thus, the 
next question is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing disability 
was not aggravated during service.  VAOPGCPREC 82-90.  In 
this veteran's case, there is no evidence of in-service 
injury to the back.  Although the veteran is noted to have 
claimed in a July 1977 VA examination of having fallen while 
carrying a rifle in 1955 and injured his back, the service 
treatment records do not reflect such an injury and 
repeatedly in September 1955 and November 1955 the service 
treatment records noted a history of no real trauma, although 
the veteran did report occasionally spraining his back while 
lifting heavy objects.  None of the service treatment records 
however report any incident of a back sprain after actually 
lifting a heavy object during service, rather the records 
report intermittent back pain of a duration of 5-6 years 
predating service, and not improved with conservative 
treatment, including L2 restrictions.  

Further, the examiner in the January 2008 VA examination, 
after review of the evidence in the claims file as well as 
examination of the veteran, opined that the veteran's current 
back disability being a congenital disorder, was not caused 
by service and the examiner found no convincing evidence of 
aggravation of the veteran's back symptoms during service, 
beyond the natural progression of the already chronic back 
pain and spina bifida occulta.  The examiner concluded that 
it is less likely as not that the veteran's current condition 
was caused by service activities or aggravated beyond natural 
progression in service.  

Finally the Board notes there is an absence of evidence of 
on-going treatment for a back disability following separation 
from service until the 1970's, and the veteran is noted to 
testify that he did not see a regular doctor for his back 
until the 1960's, which is a number of years after service 
separation, and suggestive of no permanent aggravation of the 
back condition by service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The evidence submitted in favor of the veteran's claim 
includes his testimony and written contentions that his 
current back disability was aggravated by service, and 
included allegations of preexisting back problems worsened by 
service, as well as allegations of having been treated for 
polio with temporary paralysis of the spine as a child.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  See 
Groveitt v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration.)  Also submitted in favor of the veteran's 
claim was the November 2007 private doctor's letter which 
essentially opined that the veteran's spina bifida 
predisposed him to injuries, including injuries in service.  
However this letter does not clearly indicate that the 
veteran actually aggravated his back in service, but simply 
alleges that spina bifida contributes to his injuries.  There 
is also no clear indication that the doctor who wrote this 
letter had review of the claims file.  

Thus, the unfavorable evidence showing that the veteran did 
not have aggravation of the preexisting spina bifida occulta 
by any superimposed injury during service is clear and 
convincingly evidence that rebuts the presumption that the 
preexisting disability was not aggravated during service.  
Wagner, supra.  

In regards to whether any other back disorder besides the 
congenital spina bifida condition was caused or aggravated by 
service, the Board notes that there is evidence of 
degenerative joint disease and degenerative disc disease 
shown 
Post-service, but notes that there was no evidence of either 
condition shown in the service treatment records, including 
X-rays or having manifested within one year of discharge.  
The earliest evidence of any arthritic condition involving 
the spine is not shown until the 1970's nearly 20 years after 
service.  Thus service-connection for any degenerative 
condition of the lumbar spine is not warranted on a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(3).  As far 
as the scoliosis which is noted in the 1955 service treatment 
records, this was reported as "compensatory" in one of the 
September 1955 records, and appeared intermittent in nature 
in these records with a record from November 1955 reporting 
the absence of scoliosis.  Thereafter the scoliosis is noted 
to be absent in a VA examination of July 1977 and in 
subsequent records, thus there is no basis for granting 
service connection for a scoliosis condition as there is no 
evidence of a current postservice condition of scoliosis.  

For these reasons, the Board finds that a back disorder, to 
include the congenital spina bifida deformity affecting the 
L-5 lumbosacral spine was not incurred in, or aggravated by, 
active military service.  As the standard is clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance, the rule of resolving reasonable doubt 
in the veteran's favor is not applicable in this case.


ORDER

Service connection for a back disorder to include spina 
bifida is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


